COURT OF CHANCERY
                                  OF THE
 SAM GLASSCOCK III
  VICE CHANCELLOR
                            STATE OF DELAWARE                  COURT OF CHANCERY COURTHOUSE
                                                                        34 THE CIRCLE
                                                                 GEORGETOWN, DELAWARE 19947


                        Date Submitted: September 10, 2021
                          Date Decided: October 4, 2021


David A. Jenkins, Esquire                        Kenneth J. Nachbar, Esquire
Neal C. Belgam, Esquire                          Lauren K. Neal, Esquire
Jason Z. Miller, Esquire                         Michael J. Slobom Jr., Esquire
Smith Katzenstein & Jenkins LLP                  Morris Nichols Arsht & Tunnell LLP
1000 West Street, Suite 1501                     1201 North Market Street
P.O. Box 410                                     Wilmington, DE 19801
Wilmington, DE 19801

Susan M. Hannigan, Esquire
Ryan D. Konstanzer, Esquire
Richards Layton & Finger, P.A.
One Rodney Square
920 North King Street
Wilmington, DE 19801


              RE: Pascal v. Czerwinski, et al.
                  C.A. No. 2020-0320-SG

Dear Counsel:

      This litigation involves derivative claims against corporate directors of

Columbia Financial, Inc. (the “Company” and, together with the corporate directors,

the “Defendants”), alleging that the directors committed breaches of fiduciary duty

and were unjustly enriched in connection with enacting an Equity Incentive Plan

which, the Plaintiff contends, provided each corporate director with excessive and
unfair financial benefits. The Plaintiff has moved to compel production of certain

documents which were submitted to me by the parties for in camera review

following briefing and oral argument. The heart of the dispute is whether attorney-

client privilege has been waived by the Defendants with respect to certain

correspondence and documentation traded in the e-mail presence of the Company’s

compensation consultants.

       Attorney-client privilege applies to certain confidential communications

made in the process of rendering professional legal services to the client. 1 I find that

attorney-client privilege is not waived when a consultant, who was retained to

provide assistance to the client and its attorneys in making judgments that involve

legal analysis, is copied into email chains, provided that the intent is to keep these

communications confidential.2 Here, the compensation consultants were copied on

or active participants in numerous email threads discussing presentations to be made

to the Company’s compensation committee, the drafting of the Company’s proxies,

and various recommendations and research of both counsel and the compensation

consultants, often in the carbon-copied presence of the client. I am convinced that


1
  See D.R.E., Rule 502(b).
2
  See, e.g., Cephalon, Inc. v. Johns Hopkins Univ., 2009 WL 2714064, at *2 (quoting D.R.E.,
Rule 502(b)) (“[T]he privilege recognized in D.R.E. 502(b) applies to communications among
nonlawyer representatives of the client, provided the communications are confidential and ‘for
the purpose of facilitating the rendition of professional legal services to the client.’”); Jedwab v.
MGM Grand Hotels, Inc., 1986 WL 3426, at *2 (Del. Ch. Mar. 20, 1986) (describing
confidential communications seeking professional guidance from an investment banker as an
example of a privileged communication extended to a third party which remains privileged).
                                                  2
these communications were intended to remain confidential, as defined in the

Delaware Rules of Evidence, because the compensation consultants received

disclosure “in furtherance of the rendition of professional legal services to the

client.”3 As such, this finding appears to apply to most of the documents that have

been submitted for in camera review. I have not at this stage considered whether

unfair use of any of these privileged documents requires remediation by the Court.

         In light of this holding, the parties should meet and confer and inform me as

to whether any additional documents remain that require Court intervention.

         To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.


                                         Sincerely,

                                         /s/ Sam Glasscock III

                                         Sam Glasscock III




3
    See D.R.E., Rule 502(a).
                                           3